Citation Nr: 9902941	
Decision Date: 02/01/99    Archive Date: 02/10/99

DOCKET NO.  96-21 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1. Entitlement to service connection for a herniated disc.

2. Entitlement to service connection for a cardiovascular 
pulmonary disorder.

3. Entitlement to service connection for a neuropsychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant  and a friend




ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel


INTRODUCTION

The appellant had recognized guerilla service, as certified 
by the United States service department, from May 1945 to 
February 1946.  

This matter comes before the Board of Veterans' Appeal 
(Board) on appeal from a November 1995 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, Philippines , which denied entitlement to the 
benefit sought on appeal.

In a May 1998 rating action, the RO denied service connection 
for residuals of a shrapnel wound of the left foot, for a 
lumbar condition with spinal cord fracture, for chest pains, 
and for a head condition manifested by dizziness.  The 
appellant was informed of these adverse determinations by a 
VA letter dated that same month, along with an enclosure 
letter explaining his appellate rights.  However, a notice of 
disagreement has not yet been filed by the appellant with 
respect of any of these claims, and thus these issues are not 
now in an appellate status.

The Board notes that the information of record reflect that 
in correspondence dated in May 1995, and in October 1998, 
respectively, the appellant appears to have raised the issues 
of entitlement to service connection for diabetes mellitus 
with an infected wound of the left foot, hypertension, peptic 
ulcer disease, sinusitis, and pharyngitis; and entitlement to 
a total rating based on individual unemployability.  As these 
issues are not now in an appellate status before the Board, 
they are referred to the RO for appropriate action.




FINDINGS OF FACT

1.  The veteran served in combat. 

2.  There is no competent evidence of record of a nexus, or 
link, between any current herniated disc, cardiovascular-
pulmonary, or neuropsychiatric disorders and an incident of 
the appellant's military service.


CONCLUSION OF LAW

The appellant's claims of entitlement to service connection 
for a herniated disc, a cardiovascular pulmonary disorder, 
and a neuropsychiatric disorder are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual Background

Of record is an Affidavit for Philippine Army Personnel, 
executed in October 1945.  The appellant reported that he did 
not sustain any injuries or disease.  On physical examination 
at that time, there were no musculoskeletal defects, and the 
cardiovascular system was normal.  The nervous system was 
also normal.  

In a February 1946 examination, there was no psychiatric 
diagnosis.  No musculoskeletal abnormalities were noted, and 
the cardiovascular system was normal.  

Of record are reports of treatment of the veteran by Dr. 
Manuel C. Yu, for a number of disorders, some of which are 
not at issue.  In an August 1995 treatment note, Dr. Yu 
indicated that the appellant had been treated in December 
1989 for hypertension, with a blood pressure reading of 
150/90.  

In an August 1995 note, Ricky F. Figueroa, M.D., indicated 
that he had treated the appellant for a number of disorders, 
none of which are at issue.  

Ernesto H. Tangonan, M.D., indicated in a December 1995 note 
that he had treated the appellant since September 1980 for a 
disorder not herein pertinent.  No treatment for any of the 
disorders at issue was reported.  

In a December 1995 treatment note, Ross T. Rayos, M.D., 
indicated that he had last seen the appellant in April 1990 
for dizziness and body weakness.  No etiology for this 
dizziness or body weakness was reported. 

In a statement received in May 1996, and translated by the 
VA, the appellant's treatment by an "herb or quack" doctor 
was reported.  This individual indicated that he had treated 
the appellant while he was a guerilla, for "waist" pains 
which the veteran incurred when he hurriedly jumped into a 
dug-out which caused his back to crack.  This treatment began 
in January 1944, and he was able to successfully cure the 
appellant's broken spinal column by applying concoctions of 
various medicinal plants, like acacia leaves or dangla.  
However, the appellant's condition never came back to normal 
again.  

The appellant and a friend presented testimony at a formal 
hearing in May 1996.  His representative indicated that the 
appellant was discharged without the benefit of a complete 
medical examination.  (Transcript, hereinafter T-3).  His 
witness indicated that he was in the same company as the 
appellant, was discharged at the same time, and that, 
although they signed their processing affidavits, no physical 
examination was done upon his discharge.  (T-4).  

In a July 1995 certification, it was indicated that the 
appellant was treated in a Philippine Army Medical Facility 
in March 1968 and received a Certificate of Disability 
Discharge in July 1969.  The diagnosis was herniated nucleus 
pulposus, L3-L4; hypertrophic ligamentum flarrum; 
laminectomy; decompression; and excision of a disc.  

Loida de Guzman-Martin, M.D., indicated in a note dated in 
July 1996 that the appellant had been treated for, among 
other disorders, cardiac arrhythmia since February 1996.  
Also submitted at the time of that note was a report of X-ray 
examination in August 1996, at which time the impression was 
spondylolisthesis, L4-L5, Grade 1; and degenerative changes 
of the lumbosacral spine.  

Of record is a report of X-ray examination completed in a 
private medical facility in November 1996.  At that time, 
there were marginal osteophytes on the lumbar vertebral 
bodies with narrowing of the disc spaces.  No other findings 
of note were reported.  The impression was consider 
osteoarthritic changes.  

Dr. Guzman-Martin indicated in a January 1997 note that the 
appellant was receiving treatment for, among other disorders, 
dizziness.  

In a January 1997 note, Rosendo T. Rayos, M.D., indicated 
that the appellant had been under his care since April 1990 
for hypotension.  

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131 (West 1991).  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptoms after service is required 
for service connection.  38 C.F.R § 3.303(b) (1998).

However, the threshold question that must be resolved is 
whether the veteran's claim of entitlement to service 
connection is well grounded; that is, whether it is 
plausible, meritorious on its own, or otherwise capable of 
substantiation.  See Chelte v. Brown, 10 Vet. App. 268, 270 
(1997) (citing 38 U.S.C.A. § 5107(a) and Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990)).  If the claim is not well-
grounded, the appeal fails and there is no further duty to 
assist in developing the facts pertinent to the claim.  See 
Anderson v. Brown, 9 Vet. App. 542, 546 (1996); see also Epps 
v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the inservice disease or injury 
and the current disability (medical evidence).  See Caluza v. 
Brown, 7 Vet.App. 498, 506 (1995).

Where the determinant issue involves a question of a medical 
diagnosis or causation, competent medical evidence is 
necessary to establish a well grounded claim.  See Epps, 
supra (citing Caluza, supra, and Grottveit v. Brown, 
5 Vet.App. 91, 93 (1993)).  Lay assertion of medical 
causation or a medical diagnosis cannot constitute evidence 
to render a claim well grounded.  Grottveit, supra; 
Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).

A review of the evidence of record indicates that the 
appellant had recognized guerilla service.  The Board will 
accept this certification as an indication that the veteran 
served in combat.  In this respect, the Board notes that 
38 U.S.C.A. § 1154(b) (West 1991) provides that if an injury 
or disease was alleged to have been incurred or aggravated in 
combat, such incurrence or aggravation may be shown by 
satisfactory lay evidence, consistent with the circumstances, 
conditions, or hardships of combat, even if there is no 
official record of the incident.  38 C.F.R. § 3.304(d).  
"Satisfactory evidence" is credible evidence.  Collette v. 
Brown, 82 F.3d 389, 392 (1996).  Such credible, consistent 
evidence may be rebutted only by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  This provision does not establish a presumption 
of service connection, but eases the combat veteran's burden 
of demonstrating the occurrence of some inservice incident to 
which the current disability may be connected.  Collette, 82 
F.3d at 392; see Caluza v. Brown, 7 Vet.App. 498, 507 (1995) 
(holding that § 1154(b) relaxes the evidentiary standards as 
to the service incurrence requirement to ground a claim); 
accord Russo v. Brown, 9 Vet.App. 46, 50 (1996).  

Thus, 38 U.S.C.A. § 1154(b) sets forth a three-step, 
sequential analysis that must be undertaken when a combat 
veteran seeks benefits under the method of proof provided by 
the statute. As the first step, it must be determined whether 
the veteran has proffered "satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease."  As the second step, it must be determined whether 
the proffered evidence is "consistent with the circumstances, 
conditions, or hardships of such service." Collette v. Brown, 
82 F.3d. 389 (Fed. Cir. 1996).  In this regard, the appellant 
has submitted statements both from himself and from fellow 
comrades.  The events and incidents reported are consistent 
with the appellant's recognized guerilla service.  Thus, the 
statements with regard to these events and incidents are 
credible and are accepted to be reliable.

However, to establish that the claim is well grounded, he 
must also show that there is a nexus between the incidents of 
service and any current disability.  It is on this basis that 
the veteran's claim fails, and must be denied.  The veteran 
has presented no medical evidence demonstrating that any of 
the disabilities at issue are the direct result of his 
service.  The Board has considered the statements of treating 
physicians, particularly Dr. Yu, Dr. Rayos, and Dr. Guzman-
Martin, who indicated that they treated the veteran for, 
among other conditions, the disabilities at issue.  However, 
this treatment took place many years after the veteran's 
period of service.  Moreover, these physicians have not 
concluded that there is a nexus between these disorders and 
the incidents of service.  

Although the appellant has presented his contentions, 
testimony from a fellow service comrade, and statements by an 
"herb or quack" doctor, the evidence does not show that any 
of these individuals are medical professionals, and hence 
they are not qualified to offer an opinion as to a medical 
diagnosis or causation.  See Grottveit and Espiritu, both 
supra.  As for the "herb or quack" doctor, there is no 
indication whatsoever from the evidence of record that this 
individual has received any medical training, only that he 
prescribes a variety of herbal remedies.  Thus, it is well to 
observe that the Court has held that "when the facts 
asserted are beyond the competence of the person making the 
assertion," the Board does not have accept such evidentiary 
assertions as true for the purpose of determining whether the 
claim is well grounded.  See Samuels v. West, 11 Vet. 
App. 433, 435 (199) (quoting King v. Brown, 5 Vet. App. 19, 
21 (1993)).  Therefore, without competent supporting medical 
evidence of a nexus between the appellant's claimed ailments, 
and service, the appellant's lay evidence is insufficient to 
render his claims well grounded. Espiritu, supra.  

In the absence of medical evidence supporting a nexus between 
the disabilities at issue and the incidents of service, the 
Board determines that the appellant's claims for service 
connection for these disabilities is not plausible, and must 
be denied as not well grounded.

The Board views its discussion as sufficient to inform the 
appellant of the elements necessary to complete the claim for 
service connection for the claimed disability.  See McKnight 
v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) (citing Robinette v. 
Brown, 8 Vet. App. 69, 77-80 (1995)).  


ORDER

Service connection for a herniated disc, cardiovascular 
pulmonary disease, and a neuropsychiatric disorder are 
denied.  



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.






- 5 -


